Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. The affidavits offered in support of the application for the search warrant fail to state sufficient facts to sustain County Court’s finding of probable cause (see People v Yedvobnik, 48 NY2d 910; see, also, People v Wirchansky, 41 NY2d 130). The police observed the printing of football betting sheets and their storage at the Ambrose Printing Shop in the City of Albany only in the morning hours of August 29, 1978. There is no proof that defendant was a known gambler or connected in any way with known gamblers. The normal business hours of the print shop are not set forth. There is a failure to demonstrate that the persons leaving the print shop with “bundles of papers” were carrying football betting sheets. The “bundles of papers” are not described by size, color or otherwise. One can only speculate, based on the information furnished, that defendant and others were carrying football betting sheets out of the print shop.
The facts do not reasonably lead one to the conclusion, reached by County Court, that the destinations of the described vehicles *920“were always taverns”. Moreover, the affidavits do not state that defendant, or any other person, entered the taverns mentioned with “bundles of papers” or even met anyone therein. Additionally, it is not shown what connection the described “taverns” had with the football betting sheets. Furthermore, there is no proof that defendant’s vehicle was at the print shop during the early morning hours. The hours his vehicle was observed were from 8:55 p.m. to 9:12 p.m. and again at approximately 10:40 p.m. the same evening. No evidence was offered to establish that the described conduct constituted illegal activity or that it was inconsistent with innocence. “The behavior, at most ‘equivocal and suspicious’, was not supplemented by any additional behavior raising ‘the level of inference from suspicion to probable cause’ ” (People v Brown, 24 NY2d 421, 423, quoting People v Corrado, 22 NY2d 308, 311, 313). In my view, the judgment of conviction should therefore be reversed, the motion to suppress granted and the matter remitted to County Court for further proceedings.